Citation Nr: 0736920	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-04 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for tendonitis of the right (major) elbow.

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral heel spurs.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to December 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In February 2005, the appellant testified at a video 
conference hearing before a Veterans Law Judge who is no 
longer at the Board; a copy of the hearing transcript is 
associated with the claims file.  

In March 2006, the Board remanded the appeal to the Agency of 
Original Jurisdiction (AOJ) for additional evidentiary 
development.  The case is now before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran's tendonitis of the right (major) elbow is 
manifested by extension of 0 degrees and flexion of 130 
degrees and supination and pronation to 0 to 90 degrees with 
complaints of pain.

2.  There is no medical evidence of ankylosis, joint 
fracture, or nonunion of the elbow or forearm.

3.  The veteran's bilateral heel spurs is manifested by 
moderate acquired flatfoot with bilateral pain on 
manipulation and use of feet with evidence of degenerative 
changes.

4.  There is no objective evidence of marked deformity and 
characteristic callosities.  The veteran did not have claw 
foot or malunion or nonundion of the foot and there is no 
evidence of incapacitating exacerbations resulting from 
degenerative changes of the feet.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for tendonitis of the right (major) elbow have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5299-5024 
(2007).

2.  The criteria for a disability rating in excess of 10 
percent for bilateral heel spurs have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.71(a), 
Diagnostic Code 5299-5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A June 2002 VA 
notice and duty to assist letter was sent to the veteran 
prior to the initial AOJ decision in this matter.  This 
letter informed the appellant of what evidence was required 
to substantiate an increased rating claim; what VA would do 
or had done, what evidence he should provide, informed the 
appellant that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claims, and asked him to provide any information 
in his possession.  

With respect to the VA's duty to assist, the AOJ obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  In compliance with the Board's 
March 2006 remand, a letter was sent asking the appellant to 
let VA know of any other evidence or information that the 
appellant thought might support the claim, to identify any 
medical treatment records or health care providers, and to 
send in any evidence in the appellant's possession that 
pertains to the claim.  The veteran did not respond with 
additional medical evidence.  The AOJ obtained his VA 
outpatient treatment records from the Atlanta VA Medical 
Center (VAMC).  The Board notes that the AOJ made several 
attempts to obtain the veteran's records with the Social 
Security Admininstration (SSA) and, in August 2006, the SSA 
provided the available records and replied that the veteran 
was not entitled to any benefits at that time.  In February 
2007, the veteran underwent a VA joints examination, where 
the VA examiner reviewed his claims file and provided the 
requested evaluations and opinions.  Given the above, the 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claims that VA 
has not sought.  In May 2007, the VA readjudicated the 
appellant's claims and issued a Supplemental Statement of the 
Case.  In a June 2007 letter, the AOJ provided the veteran's 
representative with the SSOC and requested that a VA-Form 646 
or additional arguments be submitted within 60 days.  No 
response was received from the veteran's representative.  
Given the foregoing, the Board finds that VA has 
substantially complied with the Board's March 2006 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Accordingly, 
the Board finds that no further assistance to the appellant 
in acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

The Board further notes that in a September 2007 letter, the 
veteran and his representative was notified that the 
Veteran's Law Judge, who had conducted the veteran's hearing, 
was no available to participate in this decision.  The 
veteran was offered the right to another Board hearing on 
appeal.  Neither the veteran nor his representative responded 
within 30 days of the letter.  There is no further indication 
that the veteran or his representative have requested that 
another hearing be rescheduled, thus, the Board determined 
that the veteran does not wish to attend another hearing.  
38 C.F.R. §§ 20.700-20.704 (2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a March 
2006, the appellant was provided with notice of the type of 
evidence necessary to establish an effective date, if an 
increased evaluation was granted on appeal.  Since the 
veteran's increased ratings claims for a right elbow 
condition and bilateral heel spurs are being denied and a new 
disability rating and an effective date will not be assigned; 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  Moreover, the appellant 
has not alleged any prejudice with respect to the timing of 
the notification, nor has any been shown.  

The Board finds that the evidence of record - service medical 
records, VA treatment records, VA examinations, and testimony 
-- is adequate for determining whether the criteria for 
increased rating have been met.  Accordingly, the Board finds 
that the appellant has been afforded a meaningful opportunity 
to participate effectively in the processing of his claims 
and no further assistance to the appellant in acquiring 
evidence is required by statute.  38 U.S.C.A. § 5103A.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

At the aforementioned hearing on appeal, the veteran 
testified that increased disability ratings should be 
assigned for his service-connected right elbow and bilateral 
feet disabilities to reflect more accurately the severity of 
his symptomatology.  The veteran testified that he last 
worked in 2004 and continued to seek treatment for his 
conditions with the Atlanta VAMC.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107 (West 2002).  Where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Additionally, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  Furthermore, consideration should 
also be given to weakened movement, excess fatigability and 
incoordination.  38 C.F.R. § 4.45 (2007).  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27 (2007); See also Lendenmann v. Principi, 3 Vet. App. 
345, 349- 350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  In this case, the veteran's service-connected 
tendonitis of the right elbow and bilateral heel spurs are 
rated by analogy under Diagnostic Code 5299-5024 and 5299-
5276, respectively.

Increased Evaluation for Tendonitis of the Right Elbow

The veteran contends that an increased disability rating 
should be assigned for his tendonitis of the right (major) 
elbow to reflect more accurately the severity of his 
symptomatology.  

Currently, the veteran's right elbow condition is rated by 
analogy as 10 percent disabling under Diagnostic Code 5299-
5024.  See 38 C.F.R. § 4.71a (2007).  Diagnostic Code 5024 
evaluates disabilities characterized by tenosynovitis.  A 
note under Diagnostic Code 5024 specifies that the diseases 
evaluated under Diagnostic Codes 5013 through 5024 (except 
gout) will be rated on limitation of motion of the affected 
parts, as arthritis, degenerative.  Id.  In turn, 
degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).  However, 20 and 10 
percent ratings based on X- ray findings will not be utilized 
in rating conditions listed under Diagnostic Codes 5013 to 
5024, inclusive.  See Id., Note (2).

Diagnostic Code 5206-5207, a maximum 50 percent rating is 
warranted for limitation of a major forearm flexion when it 
is limited to 45 degrees; a 40 percent rating is warranted 
when it is limited to 55 degrees; a 30 percent rating is 
warranted when it is limited to 70 degrees; a 20 percent 
rating is warranted when it is limited to 90 degrees; and a 
10 percent rating is warranted when it is limited to 100 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2007).  

Correspondingly, a 50 percent rating is warranted when a 
major forearm extension is limited to 110 degrees; a 40 
percent rating is warranted when it is limited to 100 
degrees; a 30 percent rating is warranted when it is limited 
to 90 degrees; a 20 percent rating is warranted when it is 
limited to 75 degrees; and a 10 percent rating is warranted 
when it is limited to 60 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207.  If the evidence shows compensable 
limitation of both flexion and extension, two separate 
disability ratings may be assigned.  VAOPGCPREC 9-2004.

For impairment of supination and pronation, a 30 percent 
rating is warranted for the major upper extremity when 
pronation is lost beyond middle of the arc.  A 20 percent 
rating is warranted for either the major or minor extremity 
when pronation is lost beyond last quarter of arc, and the 
hand does not approach full pronation.  A 10 percent rating 
is warranted when supination in either the major or minor 
extremity is limited to 30 degrees or less.  38 C.F.R. 4.71a, 
Diagnostic Code 5213 (2007).

VA treatment records do not contain much medical evidence 
concerning the treatment or evaluation of the veteran's right 
elbow.  In support of his claim, the veteran underwent a VA 
joints examination in July 2002 by QTC services and a VA 
joints examination in February 2007.

At the July 2002 QTC examination, the veteran reported 
constant pain.  The examiner noted that the veteran was right 
hand dominant.  Upon examination, the elbow was within normal 
limits with flexion to 145 degrees and extension to 0 
degrees.  Supination was to 80 degrees without pain and 
pronation was to 80 degrees.  There was no evidence of 
fatigue, weakness, lack of endurance, or incoordination at 
the examination.  X-rays showed no evidence of acute osseous 
injury or significant degenerative change.

In February 2007, the veteran underwent a VA joints 
examination where he reported pain and weakness with repeated 
use of his right elbow.  The veteran used no bracing or other 
assistive device for his right elbow.  Upon examination, the 
veteran was tender to palpation with range of motion of 
flexion to 130 degrees and extension to 0 degrees.  
Supination and pronation were to 0 to 90 degrees.  There was 
pain on repetitive use, but no fatigue, weakness, lack or 
endurance, or incoordination.  X-ray results showed a small 
osteophyte and spur of incidental note; otherwise normal and 
unremarkable.  

Although, the VA examiner opined that the veteran's symptoms 
have worsened since the QTC examination, the Board finds that 
the veteran's current symptoms still does not warrant a 
disability rating in excess of 10 percent.  The Board 
observes that a full extension and flexion of 130 degrees 
warrants only noncompensable ratings under Diagnostic Code 
5206 and 5207.  In this regard, VAOPGCPREC 9-2004 does not 
require separate compensable ratings under both Diagnostic 
Codes 5206 and 5207.  Since the veteran was diagnosed with 
tendonitis of the right elbow, his right elbow disability 
warrants a10 percent disability rating under Diagnostic Code 
5003, and no more, even with consideration of pain and 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  A higher rating is not 
available under Diagnostic Codes for the elbow and forearm, 
since the veteran has not been shown to have ankylosis, joint 
fracture, or nonunion of the elbow or forearm.  Lastly, a 
higher rating is not available under DeLuca, Supra, since the 
veteran only had minimal functional limitations of his right 
elbow, which was properly reflected by range of motion 
measurements.

Given the above analysis and evidence, the Board concludes 
that the preponderance of the evidence is against a 
disability rating in excess of 10 percent for his tendonitis 
of the right elbow.  



Increased Evaluation for Bilateral Heel Spurs

The veteran contends that an increased disability rating 
should be assigned for his bilateral heel spurs to reflect 
more accurately the severity of his symptomatology.  The 
veteran testified at the video conference hearing that he 
could walk about one block without pain and experienced pain 
with prolonged standing.  He wore special inserts for his 
feet condition.

Currently, the veteran's bilateral heel spurs is rated by 
analogy as 10 percent disabling under Diagnostic Code 5299-
5276.  See 38 C.F.R. § 4.71(a) (2007).  Pursuant to 
Diagnostic Code 5276, for acquired flatfoot, a 10 percent 
disability rating is warranted for moderate acquired flatfoot 
with the weight bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, or bilateral or 
unilateral pain on manipulation and use of feet.  

Disability ratings of 20 and 30 percent (unilateral and 
bilateral, respectively) are warranted for severe flatfoot 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).

The claims file contains VA treatment records from the 
Atlanta VAMC between January 2002 and September 2006, a VA 
joints examination in July 2002 by QTC services, and a VA 
joints examination in February 2007.

At the July 2002 QTC examination, the veteran reported pain, 
weakness, swelling, and fatigue with standing and walking.  
Upon examination, the veteran exhibited moderate tenderness 
on palpation to the plantar surface of the feet.  Achilles 
tendon was in good alignment with no evidence of pes cavus.  
He presented no evidence of limitation of function on 
standing and walking.  X-rays showed enthesopathy at the 
posterior calcaneus bilaterally.  The QTC examination 
diagnosed the veteran with bilateral heel spurs with 
tenderness to deep palpation with enthesopathy at the 
posterior calcaneus.

Subsequent VA treatment records up until September 2006 show 
that the veteran continued to seek treatment for pain to his 
heels at the Atlanta VAMC.  He had pain upon palpation of the 
medial band of the plantar fascia and of plantar medial 
tubercle bilaterally.  There was no edema or erythema noted.  
In July 2005, the veteran underwent X-ray tests for his 
heels, which revealed heel spurs and mild hallux valgus.  
There were no other acute abnormalities noted.  On 
examination, there was evidence of increased medial arch 
bilaterally and mild edema plantar heel bilaterally.

In February 2007, the veteran was afforded a more recent VA 
joints examination.  At the examination, the veteran reported 
pain and the use of a cane for ambulation and inserts for his 
shoes.  Physical examination revealed supple hind foot and 
forefoot bilaterally.  There was positive tenderness with 
palpation of the plantar fascia and with toe stretch with the 
right foot worst than the left foot.  The right foot showed a 
flexible flat foot between weightbearing and 
nonweightbearing.  In contrast the left foot had a maintained 
arch in both the weightbearing and nonweightbearing 
positions.  X-rays revealed mild right foot degenerative 
arthritis and very early degenerative changes of the left 
foot.  Given the above evidence, the Board finds that the 
veteran's symptomatology does not reflect that of severe 
flatfoot, with objective evidence of marked deformity and 
characteristic callosities, and more closely approximates 
moderate symptoms warranting a 10 percent disability rating.

Although, the VA examiner opined that the veteran's symptoms 
have worsened since the QTC examination, the Board finds that 
the veteran's current symptoms do not warrant a disability 
rating in excess of 10 percent under Diagnostic Code 5276.  
Moreover, the Board finds that a higher rating is not 
available under the schedule of ratings for the foot since 
the veteran did not have claw foot or malunion or nonundion 
of the foot.  The veteran is currently diagnosed with mild 
degenerative changes of the feet, but a 20 percent rating is 
not warranted under Diagnostic Code 5003 since there is no 
evidence of incapacitation exacerbations.  Given the 
foregoing, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
service-connected bilateral heel spurs.  

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  Although the veteran testified at the 
video conference hearing that he last worked in 2004, he did 
not present evidence from his previous employers as to the 
cause of termination.  The veteran reported to have applied 
for benefits with the SSA, however, no benefits have been 
granted to date.  He denied any difficulty to activities of 
daily living with the exception of bathing.  Further, there 
is no competent evidence that the veteran's tendonitis of the 
right elbow and bilateral heel spurs has resulted in frequent 
hospitalizations.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The preponderance of the evidence is against the award of an 
increased disability rating in excess of 10 percent for 
tendonitis of the right elbow and bilateral heel spurs; it 
follows that, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A disability rating in excess of 10 percent for tendonitis of 
the right elbow is denied.

A disability rating in excess of 10 percent for bilateral 
heel spurs is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


